                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                            MISSOULA DIVISION

 UNITED STATES OF AMERICA,                               CR 20-5-M-DLC

                     Plaintiff,
                                                              ORDER
             vs.


 DAVID PAUL FARRAR,

                     Defendant.



      On February 12, 2020, Defendant David Paul Farrar appeared before the

Court for his initial appearance and arraignment on the Indictment filed against

him. During this appearance, the United States asked the Court to issue an order

prohibiting Defendant from contacting the victims in this matter, identified as S.C.,

A.L., and T.L., and the parents or guardians of the victims. Defendant did not

object to the United States’ request for a no-contact order. Accordingly,




                                          1
      IT IS ORDERED that Defendant shall have no contact with the victims in

this matter, identified as S.C., A.L., and T.L, and the parents or guardians of the

victims.

      DATED this 12th day of February, 2020.



                                              _____________________________
                                              Kathleen L. DeSoto
                                              United States Magistrate Judge




                                          2
